           Case 1:19-cv-03234-FVS                   ECF No. 17       filed 10/14/20       PageID.1828 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                   for thH_                                   EASTERN DISTRICT OF WASHINGTON

                                                      Eastern District of Washington
                          EMILIO U.,
                                                                                                               Oct 14, 2020
                                                                                                                   SEAN F. MCAVOY, CLERK

                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:19-CV-03234-FVS
                                                                     )
     ANDREW M. SAUL, Commissioner of the Social                      )
             Security Administration,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 10, is GRANTED, in part, and the matter is remanded for further
u
              proceedings. Defendant’s Motion for Summary Judgment, ECF No. 14 is DENIED.




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                               Fred Van Sickle                               on motions for
      summary judgment.


Date: October 14, 2020                                                     CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Virginia Reisenauer
                                                                                           %\ Deputy Clerk

                                                                            Virginia Reisenauer
